              Case:20-01947-jwb           Doc #:478 Filed: 05/04/2021          Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN

    In re:
                                                                  Chapter 11
                                      1
    BARFLY VENTURES, LLC, et al,                                  Case No. 20-01947-jwb
                                                                  Hon. James W. Boyd
                       Debtors.
    ______________________________________/                       Jointly Administered1


                                          PROOF OF SERVICE

       The undersigned certifies that on May 4, 2021, a copy of the Order Approving First and Final
Application for Compensation and Reimbursement of Expenses of Rock Creek Advisors, LLC, as
Financial Advisor to the Debtors and Debtors in Possession for the Period from June 3, 2020 through
February 28, 2021, was served electronically by CM/ECF and by U.S. Mail, postage prepaid, to the
following:

    BarFly Ventures, LLC                              Pachulski Stang Ziehl & Jones LLP
    Attn. Mark Sellers III                            Attn. John Lucas
    280 Ann St NW                                     150 California Street, 15th Floor
    Grand Rapids, Michigan 49503                      San Francisco, CA 94111-4500
    mark@barflyventures.com                           jlucas@pszjlaw.com

    Warner Norcross + Judd LLP                        The United States Trustee
    Attn. Elisabeth M. Von Eitzen                     Attn. Michael Maggio
    150 Ottawa Avenue, NW, Suite 1500                 125 Ottawa Street, Suite 200R
    Grand Rapids, Michigan 49503                      Grand Rapids, Michigan 49503
    evoneitzen@wnj.com                                michael.v.maggio@usdoj.gov

    Sugar Felsenthal Grais & Helsinger LLP            Jaffe Raitt Heuer & Weiss
    Attn. Michael Brandess                            Attn. Paul Hage
    30 N. LaSalle Street, Suite 3000                  27777 Franklin Road, Suite 2500
    Chicago, Illinois 60602                           Southfield, Michigan 48034
    mbrandess@sfgh.com                                phage@jaffelaw.com

1
  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids
Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229),
HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline,
LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-
Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington,
LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis,
LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
           Case:20-01947-jwb         Doc #:478 Filed: 05/04/2021    Page 2 of 2




 Rayman and Knight                             Paul Hastings LLP
 Attn. Steve Rayman                            Attn. Nathan S. Gimpel
 141 E. Michigan Avenue, Suite 301             71 South Wacker Drive, Suite 4500
 Kalamazoo, Michigan 49007                     Chicago, Illinois 60606
 slr@raymanknight.com                          nathangimpel@paulhastings.com



                                                 /s/Elisabeth M. Von Eitzen
                                                 Elisabeth M. Von Eitzen (P70183)
                                                 150 Ottawa Ave. NW, Suite 1500
                                                 Grand Rapids, MI 49503
                                                 (616) 752-2000
                                                 evoneitzen@wnj.com
                                                 Counsel to the Debtors
21506783
